Moyer, C.J.,
concurring. I write for the purpose of advising counsel and the parties of the reasons I have changed my vote of March 31, 2000, on appellant’s motion for stay of the court of appeals’ judgment.
*1236The motion for stay filed by counsel for appellant asserted that appellant had filed in this court, a claimed appeal as a right from a felony conviction that involves substantial constitutional issues; that appellant Iacona had been released on a one million dollar surety bond; and that she “faithfully complied with * * * all * * * conditions of her bond.”
The motion for stay also informed us that the court of appeals had affirmed appellant’s convictions, but reversed her sentence and remanded the matter to the trial court for sentencing proceedings.
The state filed no responsive motion or memorandum contra appellant’s motion for stay. Thus, the motion for stay indicated only that appellant had been convicted of “a felony,” that she asserted constitutional infirmities in her conviction, and that she had complied with the conditions of her surety bond posted for her release. The absence of any objection to appellant’s motion by the state created a reasonable presumption that the prosecuting attorney did not oppose the granting of the stay.
Both parties have filed motions seeking clarification of our March 31 order. The record now includes a copy of the March 20, 2000 journal entry of the trial judge entered after the court of appeals’ decision and which provides this court with important facts. The information upon which this court would be expected to make its decision in such a matter is now much more clear.
The trial judge’s journal entry states that the prosecutor presented to the trial judge information, albeit not confirmed, of defendant’s intention to flee the jurisdiction, and that the trial judge had rescinded the bond and released the surety from its obligation upon her incarceration following the judgment of the court of appeals. It would have been far more expeditious had counsel provided us with that information in the first instance. The more complete information now available to this court causes me to conclude that the motion for stay of the . court of appeals’ judgment should be denied.
Resnick and Cook, JJ., concur in the foregoing concurring opinion.